—Order affirmed without costs. Memorandum: Supreme Court properly granted defendants’ motion for a trial order of dismissal at the close of the proof (see, CPLR 4401). In an action involving a police officer’s operation of an authorized emergency vehicle, "[the] officer’s conduct in pursuing a suspected lawbreaker may not form the basis of civil liability to an injured bystander unless the officer acted in reckless disregard for the safety of others. This standard * * * requires evidence that 'the actor has intentionally done an act of an unreasonable character in disregard of a known or obvious risk that was so great as to make it highly probable that harm would follow’ and has done so with conscious indifference to the outcome” (Saarinen v Kerr, 84 NY2d 494, 501; see, Vehicle and Traffic Law § 1104 [e]).
Viewed in the light most favorable to plaintiffs, the proof establishes that, while in his police vehicle, defendant police officer received a call directing him to respond to a cemetery where five males were fighting. In response, the officer turned onto Dick Road, accelerated and pulled into the passing lane. After observing that there was nothing immediately in front of him, the officer looked down momentarily to turn on emergency equipment and struck decedent, who at that instant attempted to cross Dick Road on his bicycle. That proof is insufficient to establish that the officer acted in reckless disregard of a known and obvious risk that was so great as to make it highly probable that harm would follow (see, Saarinen v Kerr, supra, at 501). "[M]ore than a momentary judgment lapse”, such as the officer’s momentarily looking down, is required to *978satisfy the " 'reckless disregard’ ” test (Saarinen v Kerr, supra, at 502; see, Lorber v Town of Hamburg, 225 AD2d 1062).
We have reviewed plaintiffs’ remaining contention and conclude that it is without merit.
All concur except Green, J. P., and Fallon, J., who dissent and vote to reverse in the following Memorandum.